DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:

In the claims filed on 01/21/2022:
In claim 1 at lines 11-12, please delete the word(s) “a light-facing surface and a backlit surface of the first translucent sheet are formed with a rough face”, and insert the word(s) --a light-facing surface of the first translucent sheet is formed with a first rough face and a backlit surface of the first translucent sheet is formed with a second rough face-- after the word(s) “patterned layer, wherein”.
In claim 1 at line 12, please insert the word(s) --second-- before the word(s) “rough face of the backlit surface”.
In claim 1 at line 13, please delete the word(s) “the rough face allows”, and insert the word(s) --the first rough face and the second rough face allow-- before the word(s) “light to enter”.
In claim 9 at line 1, please insert the word(s) --first-- before the word(s) “rough face”.
In claim 9 at line 2, please insert the word(s) --the second rough face is formed on at least a portion of-- before the word(s) “the backlit surface”.
In claim 10 at line 1, please insert the word(s) --first-- before the word(s) “rough face”.
In claim 10 at line 2, please insert the word(s) --the second rough face is formed on an entire area of-- before the word(s) “the backlit surface”.


Allowable Subject Matter
Claims 1-3, 9-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, HSU (US 20120247558 A1) teaches the state of the art of a solar cell assembly comprising an encapsulating layer, a plurality of solar cells, a patterned layer made of glaze pigments, and a first translucent sheet, HSIEH (US 20110308606 A1) teaches the first translucent sheet having the rough surface on the entire area of the first translucent sheet, and PERRY (US 20120152323 A1) teaches the glass material as a second translucent sheet.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the rough face of the backlit surface is in direct contact with the encapsulating layer and the patterned layer”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726